Exhibit 10-11
TechTarget, Inc.
 
Restricted Stock Unit Agreement
 
Granted Under 2007 Stock Option and Incentive Plan
 
AGREEMENT made as of this 18th day of December, 2007 between TechTarget, Inc., a
Delaware corporation (the “Company”), and Rick Olin (the “Participant”).
 
For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:
 
1. Issuance of RSUs.  In consideration of services rendered or to be rendered to
the Company by the Participant, the Company has granted to the Participant,
subject to the terms and conditions set forth in this Agreement and in the
Company’s 2007 Stock Option and Incentive  Plan (the “Plan”),  12,500 restricted
stock units (the “RSUs”), each representing the right to receive one share of
common stock, $0.001 par value, of the Company (“Common Stock”).  The shares of
Common Stock that are issuable with respect to the RSUs are referred to in this
Agreement as “Shares”.  The Participant agrees that the RSUs shall be subject to
the forfeiture provisions set forth in Section 2 of this Agreement, the
restrictions on transfer set forth in Section 3 of this Agreement, and the
distribution provisions set forth in Section 4 of this Agreement and Appendix A
attached hereto.
 
2. Vesting.  The RSUs shall vest in accordance with the provisions of this
Section 2 of the Agreement.  Notwithstanding anything herein to the contrary, if
the RSUs do not vest as set forth in this Section 2 or as otherwise provided in
any other agreement with the Company or any parent or subsidiary of the Company,
the RSUs shall automatically be forfeited to the Company.
 
(a) In the event that the Participant ceases to be employed by the Company for
any reason or no reason, with or without cause, prior to December 18, 2011, any
Unvested RSUs (as defined below) shall be automatically forfeited to the
Company.  “Unvested RSUs” means the total number of RSUs multiplied by the
Applicable Percentage at the time such RSUs are forfeited or such other
applicable measurement date.  The “Applicable Percentage” shall be (i) 100%
until December 18, 2008, (ii) less 25% for each year of employment completed by
the Participant with the Company from and after December 18, 2008, and (iii)
zero on or after December 18, 2011.  The total number of Unvested RSUs that
become vested on each vesting date shall be referred to as a “Vesting Tranche”.
 
(b) Notwithstanding the terms of Section 2(a) above, in the event:
 
(1) of the consummation a transaction resulting in a “change in control” of the
Company within the meaning of Section 409A of the Internal Revenue Code
(“Section 409A”), all Unvested RSUs shall immediately and without further action
be deemed to be fully-vested; and
 
(2) of termination of the Participant’s employment with the Company pursuant to
Section 6(b), (c), (d) or (e) of the Amended and Restated Employment Agreement,
by and between the Company and the Participant (the “Employment Agreement”), or
the failure of the Company to extend the Employment Agreement following the
expiration of the then-current Term, the Unvested RSUs shall vest in accordance
with the terms of the Section 7(b)(iv) of the Employment Agreement.
 
Any RSUs that become vested pursuant to this Section 2(b) shall be treated as a
Vesting Tranche and shall be distributed in accordance with Section 4 hereof.


(c) For purposes of this Agreement, employment with the Company shall include
employment with a parent or subsidiary of the Company, or any successor to the
Company.
 
3. Restrictions on Transfer.
 
(a) The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, until such RSUs have vested and the Shares
issuable with respect thereto have been distributed in accordance with Section 4
of this Agreement.
 
(b) The Company shall not be required (i) to transfer on its books any of the
RSUs which have been transferred in violation of any of the provisions set forth
in this Agreement or (ii) to treat as owner of such RSUs any transferee to whom
such RSUs have been transferred in violation of any of the provisions of this
Agreement.
 
4. Distribution of Shares.
 
(a) Each Vesting Tranche will be distributed by the Company to the Participant
(or to the Participant’s estate in the event that his death occurs after a
vesting date but before distribution of the corresponding Shares) on the
earliest to occur of one of the Permissible Events described in Section 4(b)
below on which date (the “Distribution Date”), the Participant (or his estate)
shall become the owner of the Shares for all purposes.  Notwithstanding the
foregoing, and solely to the extent necessary to avoid the penalty provisions
under Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”), if the Distribution Date occurs because of the termination of the
Participant’s employment and the Participant is deemed to be a “specified
employee” as defined under Section 409A, then the Distribution Date shall be the
date that is six months plus one day after the date of termination.
 
(b) For purposes of this Agreement, “Permissible Event” shall be the occurrence
of one of the following:  (i) the termination of the Participant’s employment
for any reason, (ii) the Participant becoming disabled within the meaning of
Section 409A, (iii) the death of the Participant, (iv) the occurrence of a
“change in control” of the Company within the meaning of Section 409A, and (v)
the date set forth on Appendix A attached hereto for each such Vesting Tranche.
 
(c) Neither the Company nor the Participant shall have any right to accelerate
or defer distribution of the Shares, except to the extent expressly permitted or
required by Section 409A.
 
(d) Notwithstanding the foregoing, the Company shall not be obligated to issue
to the Participant the Shares upon the Distribution Date unless the issuance and
delivery of such Shares shall comply with all relevant provisions of law and
other legal requirements including, without limitation, any applicable federal
or state securities laws and the requirements of any stock exchange upon which
shares of Common Stock may then be listed.
 
5. Provisions of the Plan.
 
This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
 
6. Withholding Taxes.
 
(a) The Participant acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Participant any federal,
state, local, provincial or other taxes of any kind required by law to be
withheld with respect to the issuance of the Shares to the Participant or the
lapse of the forfeiture provisions.
 
(b) The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local, provincial and other tax consequences of this investment
and the transactions contemplated by this Agreement.  The Participant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents.  The Participant understands that the Participant
(and not the Company) shall be responsible for the Participant’s own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.
 
7. Miscellaneous.
 
(a) No Rights to Employment.  The Participant acknowledges and agrees that the
vesting of the RSUs pursuant to Section 2 hereof is earned only by satisfaction
of the performance conditions and continuing service as an employee at the will
of the Company (not through the act of being hired or being granted the RSUs
hereunder).  The Participant further acknowledges and agrees that the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as an
employee for the vesting period, for any period, or at all.
 
(b) Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
 
(c) Waiver.  Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.
 
(d) Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this
Agreement.
 
(e) Notice.   Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, to the address as
hereinafter provided.  Each notice shall be deemed to have been given on the
date it is received.  Each notice to the Company shall be addressed to it at its
office at 117 Kendrick Street, Needham, MA 02494.  Each notice to the
Participant shall be addressed to the Participant at the Participant’s last
known address.
 
(f) Pronouns.  Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.
 
(g) Entire Agreement.  This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.
 
(h) Amendment.  This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.
 
(i) Governing Law.  This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws.
 
(j) Interpretation.  The interpretation and construction of any terms or
conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Compensation Committee of the Board of Directors of the Company
shall be final and conclusive.
 
(k) Participant’s Acknowledgments.  The Participant acknowledges that he or she:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this Agreement; (iv) is fully aware of
the legal and binding effect of this Agreement; and (v) understands that the law
firm of Wilmer Cutler Pickering Hale and Dorr LLP is acting as counsel to the
Company in connection with the transactions contemplated by the Agreement, and
is not acting as counsel for the Participant.
 
(l) Delivery of Certificates.  Subject to Section 4, the Participant may request
that the Company deliver the Shares in certificated form with respect to any
Shares underlying RSUs that are delivered upon the Distribution Date.
 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
TECHTARGET, INC.
 
By:  /s/ Eric Sockol
     Name:  Eric Sockol
     Title:  CFO




Participant: /s/ Rick Olin


 
Rick Olin


Print Name: Rick Olin
 


 
Appendix A


Deferral Schedule
Name:
RSUs:
Grant Date:


Reference is hereby made to that certain Restricted Stock Unit Agreement dated
as of _________ by and between TechTarget, Inc. and _________ (the “RSU
Agreement”). All capitalized terms used herein and not defined shall have the
meanings ascribed thereto in the RSU Agreement.


 Please check the box for the applicable election:


____ (1) Pursuant to Section 4 of the Agreement, I hereby elect to have each
Vesting Tranche delivered pursuant to the following schedule:




Vesting Tranche
Number of RSUs Vesting
Vesting Date
Delivery Date
Vesting Tranche 1
     
Vesting Tranche 2
     
Vesting Tranche 3
     
Vesting Tranche 4
     





____ (2) I elect to not defer the delivery of the shares underlying my RSUs and
take delivery thereof on the applicable vesting date for each Tranche.




Executed as of:




Participant:




_________________


Print Name: ______________


Acknowledged:




TechTarget, Inc.


By:


Its:


Date:

